Exhibit 10.1

SEVERANCE PAYMENT AND RELEASE AGREEMENT




This Severance Payment and Release Agreement is made between James Walters
(“Employee”) and ClubCorp USA, Inc. (“Employer”). Employee, in return for and in
consideration of the promises, payments and agreements Employer makes in this
Agreement, and Employer, in return for and in consideration of the promises and
agreements Employee makes in this Agreement, each agree to the following:


1.
Last Day of Active Employment.



Employee agrees that as of January 11, 2016 (the “Triggering Termination Date”),
Employee shall no longer be required to perform the duties of Executive Vice
President of Marketing and Sales. Promptly following the Triggering Termination
Date, Employer shall pay Employee unused earned and accrued vacation pay as of
the Triggering Termination Date, not to exceed fifteen (15) days, after which
Employee shall no longer receive or accrue any additional paid vacation time.


2.
Consideration.



A.In consideration for Employee’s promises, covenants, agreements, and releases
set forth in this Agreement, Employer agrees that beginning on the next regular
payroll date following Triggering Termination Date, subject to Employee’s
execution of this Agreement and the expiration of the revocation period
described in Section 8.C. of this Agreement, Employer shall continue to pay
Employee his biweekly wages based on his current annualized salary in accordance
with Employer’s normal payroll periods (the “Salary Continuation Payments”)
through March 15, 2016 (“Termination Benefits Period”). The Salary Continuation
Payments made to Employee shall be subject to federal, state and local tax and
other required withholdings. While receiving the Salary Continuation Payments,
should Employee secure any employment or self-employment arrangement, including
a consulting arrangement, then the Termination Benefits Period shall end and the
Salary Continuation Payments will discontinue as of date Employee secures such
employment or self-employment arrangement, and Employer shall pay the remaining
amount of the Salary Continuation Payments in lump sum to Employee. Employee
understands and acknowledges that despite receiving the Salary Continuation
Payments, Employee shall not be required to perform any job related duties.


B.
Employer will pay Employee a severance payment equal to the sum of ten months of
Employee’s

current salary in the amount of $264,166.66 plus an additional amount of $75,000
(collectively, the “Lump Sum Severance Payment”) in a single cash lump sum
payment on March 15, 2016. The Lump Sum Severance Payment made to Employee will
be subject to federal, state and local tax and other required withholdings,
including pursuant to Section 2.D.(i) hereof as applicable.


C.    Employee will be granted a dues free recallable membership (the
“Membership”) at a club selected by Employee (the “Club”) with “Signature Gold
Golf” privileges, as the same may change from time-to-time for a period of five
years from the Triggering Termination Date. The initiation deposit/fee will be
waived for the Club. There shall be no other discounts associated with the
Membership and Employee shall not be permitted to otherwise upgrade the
Membership. Employee may not transfer, sell, pledge or encumber the Membership;
provided, however, Employee may transfer the Membership from the Club to another
club owned and operated by Employer, or an affiliate thereof, once during the
five year term of the Membership. Employee must abide by all rules, regulations,
and policies and otherwise pay all charges in a timely manner with the
understanding that Employer or Club may terminate Employee’s Membership without
the need for any grievance committee hearing in the event Employee does not
abide by such requirements. The Membership may be recalled if the Employer (or
an affiliate of the Employer) no longer owns the Club, at which time the new
owner of the Employer or the Club (as applicable) shall be entitled to charge
Employee the then current dues (subject to any periodic increases charged to
other members of the Club); provided, however, Employee may transfer the
Membership from the Club to another club owned and operated by Employer, or an
affiliate thereof, if Employee has not already done so.





Page 1

--------------------------------------------------------------------------------



D.    Employee shall become vested in any equity-based awards for which the
applicable vesting conditions are satisfied prior to the earlier of March 15,
2016, and the date on which the Termination Benefits Period ends, and shall
otherwise become vested in all the remaining unvested Restricted Shares (as
defined in the Stock Plan) on the earlier of March 15, 2016 and the date on
which the Termination Benefits Period ends, in each case issued to Employee
under the Amended and Restated 2012 ClubCorp Holdings, Inc. Stock Award Plan
(the "Stock Plan"). Employee acknowledges and agrees that upon the vesting of
any such equity-based awards, Employee will be treated as having received
compensation income, which will be subject to withholding by Employer and
reported on a Form W-2 for the 2016 tax year. Upon any applicable vesting date,
Employee shall elect to either permit Employer to (i) deduct the amount of
Employee’s withholding liability from any amounts then payable to Employee,
including the Lump Sum Severance Payment, and immediately remit any balance owed
by Employee or (ii) forfeit a portion of the shares received upon such vesting
to satisfy Employee’s withholding liability and immediately remit any balance
owed by Employee to cover a fractional share amount; should Employee fail to
timely make such election, Employer shall satisfy Employee’s withholding
liability under Section 2.D.(ii). Except as otherwise set forth herein, any
other unvested equity held by Employee as of the earlier of March 15, 2016 and
the date on which the Termination Benefits Period ends shall be forfeited on
such date in accordance with the terms of the Stock Plan. All grants made under
the Stock Plan shall otherwise continue to be subject to the terms and
conditions of the Stock Plan and ClubCorp Holdings, Inc.’s security trading
policy (the “Policy”), and Employee agrees that he may not buy, sell or
otherwise transfer any shares, whether issued to Employee under the Stock Plan
or otherwise, during the six (6) months following the Triggering Termination
Date, except during “Window Periods” as defined in the Policy after requesting
and receiving pre-clearance from the General Counsel of ClubCorp Holdings, Inc.
as required under the Policy.


E.    Employee will remain eligible to receive an incentive payment under the
2015 Short Term Incentive Plan, subject to the terms of the 2015 Short Term
Incentive Plan previously acknowledged by Employee, with any discretionary
amount being determined by the Employer’s President.


F.    Employee shall receive additional consideration in the amount of
$10,000.00, subject to federal, state and local tax and other required
withholdings, for reimbursement of his expenses incurred in commuting from his
primary residence in Wisconsin to Employer’s corporate office in Texas.


3.
Other Benefits.



A.Employee’s Group Term Life/Accidental Death & Dismemberment, Long Term
Disability, or
Supplemental Term coverage(s), if any, will end as of the Triggering Termination
Date. If Employee chooses to convert his current coverage, Employee must do so
within 31 days from the Triggering Termination Date. Employee may contact the
People Strategy Support Center (1-800-800-4615) for details about the
conversion. Employee will be responsible for paying premiums and conversion
costs. This is the only notice Employee will receive regarding his conversion
rights.


B.    Vested, accrued benefits, if any, under the ClubCorp Individual Investment
Plan and Trust will be provided in accordance with the terms of the relevant
plan document. As of the Triggering Termination Date, Employee will no longer be
eligible to participate in 401(k) plan or bonus plans sponsored by Employer or
its affiliates.


C.    If eligible, Employee shall have the right to elect continuation of
existing participation in Employer-sponsored group health benefit plans, at
Employee’s expense, under the federal law known as “COBRA” upon expiration or
termination of the Termination Benefits Period.


4.
Employee’s Promises to Employer.



A.Upon the Triggering Termination Date, Employee will pay any money Employee
owes Employer and will promptly return all Employer property, including without
limitation keys, credit cards and computers.





Page 2

--------------------------------------------------------------------------------



B.    Employee agrees that he will not directly or indirectly disclose, divulge,
communicate or use any confidential or proprietary information related to the
business activities of any of the Releasees (as defined in Section 5.C).


C.    For a period of one year following the Triggering Termination Date,
Employee agrees not to directly or indirectly, on his own behalf or on behalf or
in conjunction with another person or third party entity, recruit or solicit for
hire any employees of Employer or any of its affiliates who have been employed
during the sixty (60) days preceding the Triggering Termination Date or
otherwise induce such employees to terminate their employment with Employer or
any of the Releases.


D.    Employee agrees not make any disparaging remarks regarding Employer or any
of the Releasees.
If asked about the status or outcome of any dispute Employee has or had with
Employer, Employee may reply that there are currently no disputes.


5.
Employee’s Release of All Claims.



A.In exchange for the consideration described in Section 2, which Employee
acknowledges and agrees Employee is not otherwise entitled to, Employee releases
All Claims (as defined in Section 5.B.) Employee has against Employer and the
other Releasees on the date Employee signs this Agreement, whether such claims
are known or unknown to Employee, in return for Employer paying the payments and
benefits described in this Agreement.


B.The phrase “All Claims” in this Agreement is defined to mean any and all past
or present claims, causes of action, rights, demands, damages, costs and
compensation of any nature whatsoever, whether for compensatory damages, actual
damages or punitive damages, whether in tort, in contract, in equity, at law or
under statute, and whether now known or unknown, and whether foreseen or
unforeseen, that arose from or during the employment relationship between
Employee and Employer.


Nothing in this Agreement releases: (i) vested benefits, if any, Employee
accrued under the Individual Investment Plan and Trust during his employment
with Employer; (ii) any workers compensation rights Employee may have; (iii) any
rights, if any, that Employee may have to unemployment, state disability and/or
paid family leave insurance benefits pursuant to the terms of applicable state
law; (iv) Employee’s right to elect continuation of existing participation in
Employer-sponsored group health benefit plans, at Employee’s full expense, under
the federal law known as “COBRA” and/or under an applicable state counterpart
law; (v) the violation of any federal, state or local statutory and/or public
policy right or entitlement that, by applicable law, is not waivable; and (vi)
any wrongful act or omission occurring after the date Employee signs this
Agreement or the Triggering Termination Date, whichever is later.


C.In exchange for the consideration described in Section 2 of this Agreement,
the adequacy and sufficiency of which Employee acknowledges, Employee, on his
own behalf and on behalf of his agents, attorneys, affiliates, assigns and
heirs, does hereby fully and completely release, discharge and acquit Employer,
ClubCorp Holdings, Inc., and ClubCorp Club Operations, Inc. and their respective
parents, subsidiaries, affiliates and their respective agents, successors,
predecessors, present and former officers, directors, shareholders, servants,
employees, members, representatives, parents, subsidiaries, affiliates, general
partners, limited partners, assigns and attorneys, and all other related persons
or entities, whether named herein or not (all the foregoing who are being
released in this Agreement are referred to collectively in this Agreement as
“Releasees”), from all Claims that Employee may have, or allege to have, arising
out of, or in any way relating to:


(i)
Employee’s employment with Employer or any Releasee, including without
limitation the ending or termination of his employment with Employer, his
position as an officer with any Releasee, and any applicable compensatory
arrangements with Employer or any Releasee;

(ii)
All actions or omissions of Employer or any other Releasee during Employee’s
employment through and including the date this Agreement is executed;




Page 3

--------------------------------------------------------------------------------



(iii)
Any and all claims under the law of any jurisdiction, including, but not limited
to, wrongful discharge of employment; constructive discharge from employment;
termination from employment; termination in violation of public policy;
discrimination, breach of contract, both express and implied; promissory
estoppel; negligent or intentional interference with contract or prospective
economic advantage; unfair business practices; defamation; libel; slander;
negligence; personal injury; invasion of privacy and conversion;

(iv)
Any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act; the Americans with
Disabilities Act of 1990; the Fair Labor Standards Act; the Employee Retirement
Income Security Act of 1974; the Worker Adjustment and Restraining Notification
Act; the Family and Medical Leave Act and the Fair Credit Reporting Act;

(v)
Any and all claims for violation of the federal, or any state constitution;

(vi)
Any and all claims arising out of any other laws or regulations relating to
employment or employment discrimination; and

(vii)
Any and all claims for attorney fees and costs for any action brought by
Employee in connection with any of the foregoing claims.



Employee expressly understands and agrees that the consideration described in
this Agreement are in lieu of any and all other amounts to which Employee may be
entitled or may become entitled to receive from Employer or any Releasee upon
any claim whatsoever and, without limiting the generality of foregoing, Employee
expressly waives any claim to employment or reinstatement to employment, payment
for salary, wages, back pay, front pay, paid leave, sabbatical pay, interest,
tax gross-up amounts, bonuses, contributions to or vesting in any incentive,
compensation or employee benefit arrangements, damages, accrued vacation,
accrued sick leave, medical, benefits, accidental death and dismemberment
coverage, life insurance benefits, overtime, severance pay and/or attorneys’
fees or costs, except as are expressly provided for in this Agreement. Except as
are expressly provided for in this Agreement, Employee understands and agrees
that Employee will not be eligible for or entitled to any other compensation or
any other severance arrangement.
D.    It is the intention of Employee and Employer as expressed in this
Agreement that Employee hereby releases, discharges, waives, relinquishes and
covenants not to sue Employer and the other Releasees with respect to All
Claims, whether on his own behalf or on behalf of third parties acting by,
through or under him. Nothing in this Agreement shall be construed to prohibit
Employee from filing a charge or complaint with, or testifying, assisting or
participating in investigations, proceedings or hearings conducted by the Equal
Employment Opportunity Commission or comparable state or federal agency or any
other investigation by or proceeding before, any other law enforcement or
governmental agency or regulatory or governing body, as required by applicable
law, or to prohibit Executive from testifying truthfully pursuant to subpoena or
other legal process, provided that in each case such communications are
consistent with all applicable laws.


6.No Liability Claimed.
    
Employee agrees the execution of this Agreement and Employer’s performance of
the consideration called for in this Agreement does not mean that either admits
any liability to the other. Both Employee and Employer agree this Agreement is a
compromise of disputed claims, if any. Employer and each of the other Releasees
strictly deny they are liable to Employee, and Employee strictly denies Employee
is liable to Employer or any other Releasees.


7.Employee Representations.


Employee hereby represents that Employee has not filed any action, complaint,
charge, grievance or arbitration, or initiated any proceeding whatsoever,
against Employer. Employee affirms that all of Employer’s decisions regarding
Employee’s pay and benefits through the date of his execution of this Agreement
were not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected



Page 4

--------------------------------------------------------------------------------



by law. Employee further affirms that he has not been retaliated against for
reporting any alleged wrongdoing by any of the Releasees, including any
allegations of corporate fraud.


8.    Acknowledgement of Waiver of Claims Under ADEA


A.Employee acknowledges that Employee is waiving and releasing any rights that
Employee may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. Employee and
Employer agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the effective date of this Agreement.
Employees acknowledge that the consideration given for this Agreement is in
addition to anything of value to which Employee is already entitled. Employee
further acknowledges that Employee has been advised by this writing that: (i)
Employee should consult with an attorney prior to executing this Agreement; (ii)
Employee has up to twenty-one (21) days within which to consider this Agreement;
and (iii) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. If Employee
has not returned the signed Agreement within the time permitted, then the offer
of payments and benefits set forth herein will expire by its own terms at such
time.


B.If Employee signed this Agreement less than twenty-one (21) days after
receiving it, Employee did so knowingly and voluntarily, and waives any right
Employee might have under the Age Discrimination in Employment Act, as amended,
to a twenty-one (21) days to consider this Agreement.


C.Employee understands that Employee has the right to revoke this Agreement in
writing with respect to any age discrimination claims within seven (7) days of
the date Employee signs it, by sending written notice of said revocation to
Employer within said seven (7) day period, to the attention of the Employer’s
human resources representative, and that if Employee revokes this Agreement,
Employee will not be entitled to any payments from Employer or Releasees under
this Agreement. Employee further understands that this Agreement, including the
ADEA waiver, shall not be effective until the seven (7) day revocation period
has expired.


9.    Review of Agreement; Consultation with Attorney: Employee acknowledges and
certifies that he:


a)
Has read and fully understands all of the terms of this Agreement and does not
rely on any representation or statement, written or oral, not set forth in this
Agreement;



(b)    Has had a reasonable period of time to consider this Agreement;
(c)    Is signing this Agreement knowingly and voluntarily;


(d)
Has had the right to consider the terms of this Agreement during a twenty-one
(21) day review period, and understands that if fewer than twenty-one (21) days
were used to review this Agreement, Employee hereby waives any and all rights to
the balance of the review period; and



(e)
Has the right to revoke this Agreement within seven (7) days after signing it by
notifying Employer in writing and delivery to the Employer’s human resources
representative.



10.    Additional Important Understandings, Agreements and Promises:


A.Employee acknowledges that at all times during the discussions regarding the
termination of the employment relationship and at all times regarding the
negotiation of the terms and conditions included in this



Page 5

--------------------------------------------------------------------------------



Agreement, Employee has had the right to consult an attorney of Employee’s
choice and that Employee has been informed by Employer that Employee should
consult with an attorney prior to signing this Agreement.


B.In the event that, any one or more provisions (or portion thereof) of this
Agreement is held to be invalid, unlawful or unenforceable for any reason, the
invalid, unlawful or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide all of the Releasees with the maximum
protection that is valid, lawful and enforceable, consistent with the intent of
Employer and Employee in entering into this Agreement. If such provision (or
portion thereof) cannot be construed or modified so as to be valid, lawful and
enforceable, that provision (or portion thereof) shall be construed as narrowly
as possible and shall be severed from the remainder of this Agreement (or
provision), and the remainder shall remain in effect and be construed as broadly
as possible, as if such invalid, unlawful or unenforceable provision (or portion
thereof) had never been contained in this Agreement.
C.    This Agreement shall be construed and interpreted in accordance with the
laws of the State of Texas and shall be binding on Employee’s representatives,
successors, heirs and assigns, if any, as well as the Releasees and their
representatives, successors, heirs and assigns, if any. To the fullest extent
permitted by law, Employee and Employer waive any rights to demand a trial by
jury with respect to any dispute related to or arising out of this Agreement. In
any action for breach of this Agreement or to enforce this Agreement, the
prevailing party shall be entitled to recover its reasonable costs of suit,
including reasonable attorneys’ fees.


EMPLOYEE:
 
 
 
EMPLOYER:
 
 
 
 
 
 
 
/s/ James Walters
 
1/7/2016
 
/s/ Eric L. Affeldt
1/7/2016
Employee's Signature
 
Date
 
Employer's Signature
Date
 
 
 
 
 
 
 
 
 
 
By:
Eric L. Affeldt
 
 
 
 
Its:
President and Chief Executive Officer






Page 6